Filed 3/22/21 P. v. Thomas CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION SEVEN


THE PEOPLE,                                                     B305351

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. Nos. MA074674,
        v.                                                      MA077765)

TATIANNA CHANTEL THOMAS,

        Defendant and Appellant.



     APPEAL from judgments of the Superior Court of
Los Angeles County, Charles A. Chung, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                         _____________
      Tatianna Chantel Thomas appeals from the judgments
entered following her pleas of no contest in separate cases to
felony vandalism and driving under the influence of drugs
causing great bodily injury. No arguable issues were identified
by Thomas’s appointed appellate counsel after his review of the
record. We also have identified no arguable issues after our own
independent review of the record and analysis of the contentions
presented by Thomas in a handwritten supplemental brief. We
affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      In July 2018 Thomas damaged a soda machine and cash
register monitor at a fast-food restaurant. She was charged with
felony vandalism (Pen. Code, § 594, subd. (a)) (Super. Ct. L.A.
County, 2018, No. MA074674).
      In January 2019, after waiving her constitutional rights to
a preliminary hearing and a jury trial, Thomas pleaded no
contest, orally and in writing, to felony vandalism. The trial
court suspended imposition of sentence and placed Thomas on
formal probation for five years with the condition she enroll in an
outpatient mental health treatment program. The court awarded
Thomas 252 days of presentence custody credits and imposed
statutory fines, fees and assessments.
      In June 2019 the trial court found Thomas in violation of
probation and ordered her to participate in an intensive
outpatient mental health program. Two months later, at
Thomas’s request, the court ordered her into a residential
treatment program for mental health and substance abuse
issues. In September 2019 the residential facility declined to
accept Thomas based on her behavior at the time she was to be
admitted. The court issued a bench warrant, which it recalled




                                 2
following Thomas’s arrest, and ordered her to participate in the
Substance Treatment and Re-Entry Transition program (START)
in the county jail. Thomas was remanded into custody.
       While in custody Thomas was charged in a felony complaint
with driving under the influence of drugs causing injury (Veh.
Code, § 23153, subd. (f)) with a special allegation she had
personally inflicted great bodily injury in the commission of the
offense (Pen. Code, § 12022.7, subd. (a)). The complaint also
alleged Thomas was driving on a suspended or revoked license
(Veh. Code, § 14601.1, subd. (a)) (Super. Ct. L.A. County, 2019,
No. MA077765). These charges arose from a traffic collision on
June 26, 2019 in which Thomas struck another car causing
injuries to the driver, Karla Medina, and the loss of Medina’s
unborn child.
       In December 2019 Thomas waived her constitutional rights
to a preliminary hearing and a jury trial. In a negotiated
agreement, Thomas pleaded no contest, orally and in writing, to
driving under the influence of drugs causing injury and admitted
the great bodily injury enhancement.
       Thomas was sentenced to an aggregate state prison term of
six years, consisting of the upper term of three years for driving
under the influence of drugs with injury and three years for the
great bodily injury enhancement. The court imposed statutory
fines, fees and assessments and awarded Thomas 143 days of
presentence custody credits. The court also ordered Thomas to
pay victim restitution to Medina. In case No. MA074674 the
court revoked probation and sentenced Thomas to a concurrent
term of three years. The misdemeanor charge of driving on a
suspended or revoked license was dismissed.




                                3
       Thomas filed timely notices of appeal. For each case she
checked only the preprinted box indicating the “appeal is based
on the sentence or other matters occurring after the plea that do
not affect the validity of the plea.” There are no certificates of
probable cause in the record on appeal.
                            DISCUSSION
       We appointed counsel to represent Thomas in this appeal.
After reviewing the record counsel filed an opening brief raising
no issues. Appointed counsel advised Thomas on June 4, 2020
that Thomas may personally submit any contentions or issues
she wanted the court to consider. On June 8, 2020 we also
notified Thomas she had 30 days to submit a supplemental brief
or letter. On June 22, 2020 we received a handwritten
supplemental brief in which Thomas stated, because this was her
“first offense,” she did not believe it should count as a future
strike and she requested “a lighter sentence” than six years.
       A criminal defendant who appeals following a plea of
no contest or guilty without a certificate of probable cause can
only challenge the denial of a motion to suppress evidence or
assert grounds arising after the entry of the plea that do not
affect the plea’s validity. (Cal. Rules of Court, rule 8.304(b).) To
the extent Thomas is challenging the validity of her plea in case
No. MA077765 and her sentence was imposed as part of her
negotiated agreement, her appeal is inoperative.
       With respect to other potential sentencing or post-plea
issues in both cases that do not in substance challenge the
validity of the pleas, we have examined the record and are
satisfied Thomas’s attorney fully complied with the
responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d




                                 4
756]; People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v.
Wende (1979) 25 Cal.3d 436, 441-442.)
                          DISPOSITION
      The judgments are affirmed.




                                     PERLUSS, P. J.

      We concur:




      SEGAL, J.




      FEUER, J.




                                 5